DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed February 21, 2022, cancelling claim 6 and amending claims 5 and 7-11 is acknowledged.  Accordingly, claims 1-5 and 7-14 are pending.  The restriction requirement mailed September 7, 2021 is still deemed proper.  Claims 1-4, 9 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups or species, there being no allowable generic or linking claim.  
Accordingly claims 5, 7, 8 and 10 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 102 – Rejection Withdrawn
The Office Action mailed November 19, 2021 rejected claims 5-8 and 10 over a prior art reference (Hwang, WO 2011068869 A1), which included a suggestion of using overexpression vectors of miR-149-3p and an example of using a miR-149-3p mimic and other miRNAs administered with the inhibitor 17AAG to treat atherosclerosis and stroke.  Claim 5 has now been amended to a method “consisting of”, which eliminates providing any other element in addition to the overexpression vectors of miR-149-3p to treat atherosclerosis, stroke and the other diseases listed in claim 5.  Applicants argue persuasively that in Huang, 17AAG is the therapeutic agent and that the effect of administering miR-149-3p is only in combination with 17AAG (See Remarks, paragraph spanning pages 8-9).  While the amended claims now appear clear of the prior art, any enablement provided by Huang is eliminated by the amendment of the transitional phrase to “consisting of”.

Claim Rejections - 35 USC § 112(a) – New Matter
Claims 5, 7-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation of "a method consisting of . . . constructing an overexpression vector of the miR-149-3p, and administering the overexpression vector of the miR-149-3p to a patient in need thereof" in claim 5 appears to represent new matter.  No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  
The specification only describes administering the DNA expression vector as part of a pharmaceutical composition ([0015], [0018]-[0020]).  However, the present claims now use the closed transitional phrase “consisting of” and do not recite a pharmaceutical composition.  MPEP 2111.03.II states “The transitional phrase ‘consisting of’ excludes any element, step, or ingredient not specified in the claim.”  Since the present claims only recite the steps of constructing the overexpression vector and administering the overexpression vector to the patient, any additional element, like a pharmaceutical composition, is excluded from the claim.  
Claims 8 and 10 recite “the overexpression vector is in the form of granules, a sustained-release agent, a microinjection, a transfectant or a surfactant” or “the overexpression vector of the miR-149-3p is directly administered to the patient.”  Although the specification describes a pharmaceutical composition in the above recited forms and administered to the patient ([0018] and [0020]), it fails to describe embodiments in which the overexpression vector itself is in the above forms or delivered by itself to the patient.
Since no basis has been identified, the claims are rejected as incorporating new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 8 depends from claim 5 which uses the closed “consisting of” language in the method to treat a metabolic disease.  Specifically claim 5 recites “the method consisting of: employing a DNA sequence . . .constructing an overexpression vector . . . and administering the overexpression vector.”  The closed “consisting of” language of claim 5 excludes additional elements, steps or ingredients (see MPEP 2111.03.II).  Claim 8 recites “wherein the overexpression vector is in the form of granules, a sustained-release agent, a microinjection, a transfectant or a surfactant”.  At least one if not more of the recited forms require additional elements added to the overexpression vector.  For instance, DNA does not inherently have surfactant properties.  As a consequence, a surfactant molecule would need to be added to the overexpression vector to put it in the form of a surfactant.  Therefore claim 8 does not include all the limitations of claim 5 from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As recited above in section 112(d), claim 8 depends from claim 5, which uses the closed “consisting of” language in the method of treating a metabolic disease.  As a consequence, the only element that is included in the “administering step” is the DNA over expression vector.  Claim 8 recites “wherein the overexpression vector is in the form of . . . a surfactant”.  DNA is a negatively charged, completely hydrophilic molecule.  On the other hand, surfactants are amphipathic molecules consisting of a hydrophilic and a hydrophobic part.  It is unclear how an expression vector can be in the form of a surfactant because a completely hydrophilic molecule cannot also be amphipathic.

Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

comprising administering an overexpression vector of miR-149-3p (see pages 5-10).  The scope of enablement was based on the open language “comprising”, which allows other elements to be delivered along with DNA overexpression vectors of miR-149-3p. The enablement rejection that follows is specifically directed to the amended claims which require administering only a DNA expression vector encoding miR-149-3p to treat the recited diseases. 

The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention and Breadth of Claims
Claim 5 is drawn to a method of treating atherosclerosis, stroke, insulin resistance, or excessive accumulation of lipids in liver or blood vessels consisting of employing a DNA sequence encoding miR-149-3p, constructing a vector for the overexpression of miR-149-3p, and administering the vector to a patient in need thereof.  First, “consisting of” is a closed language that excludes any additional element, step or ingredient (see MPEP 2111.03.II).  Thus, the treatment must only consist of constructing an overexpression vector using miR-149-3p and administering the vector to a patient in need thereof.  Second, “treatment” is not defined in the specification.  According to Merriam-Webster Dictionary “treatment” of a disease encompasses “management and care to prevent, cure, ameliorate, or slow progression of a medical condition” (“Treatment” [retrieved 2021-11-08]. Retrieved from the internet https://www.merriam-webster.com/dictionary/treatment).  Third, the specification does not provide a special definition of “overexpression vectors” for administering miR-149-3p.  The specification indicates delivery of cholesterol modified miR-149-3p mimics ([0045], [0069]) and “a miR-149-3p group”, which is interpreted as the cholesterol-modified miR-149-3p mimic since no other miR-149-3p nucleic acid was listed in the Materials section ([0040]-[0055]).  However, claim 5 recites “employing a DNA sequence encoding miR-149-3p as a target gene” indicating that the overexpression vector is DNA-based.  To this end the specification also indicates that “The overexpression vector can comprise a viral expression vector and/or a eukaryotic expression vector; the viral expression vector can comprise an adenovirus vector, an adeno-associated virus vector, a retroviral 
Considering the three points above, enablement of the method requires one skilled in the art to construct a genus of DNA vectors for the overexpression of miR-149-3p, and administer only the genus of DNA vectors to a patient to prevent, cure, ameliorate or slow the progression of atherosclerosis, stroke, insulin resistance, or excessive accumulation of lipids in liver or blood vessels.

Guidance in the Specification
The specification teaches miR-149-3p “can improve the insulin sensitivity, reduce the abnormal accumulation of triglycerides in liver, and reduce the deposition of lipid plaques in blood vessels, thus inhibiting the occurrence and development of metabolic diseases.” ([0028]).  However, Applicants only have working examples using miR-149-3p mimics that are “cholesterol modified miRNA with greater stability and longer time-effect in cells.” ([0055]).  The specification indicates that delivery of miR-149-3p mimics by injecting into the tail vein of mice increases the quantity of miR-149-3p in liver tissue 10x over baseline (Fig 3).  However, there is no teaching or suggestion in the specification how to translate the administration of cholesterol-modified mimics to the administration of a vector that encodes for the overexpression of miR-149-3p.  The specification provides examples of DNA expression vectors that can be used ([0017]) but does not give any other instruction regarding the specifics of using DNA vectors.  For instance, the specification does not indicate appropriate AAV serotypes or possible types of retroviruses to use.  The specification indicates that “modified forms thereof” can be used but offers no specifics regarding what modifications to make to the variety of vectors listed.  The specification also fails to teach what genetic elements should be included in the vectors like specific promoters, enhancers or terminators.  Finally, the specification does not teach what DNA sequence of miR-149-3p is most 
Regarding the treatment of stroke, the specification does not provide any data, mechanism or description of how overexpression of miR-149-3p would specifically treat stroke.  
Regarding the treatment of insulin resistance, Applicants show that transfecting a miR-149-3p mimic into a Hepa1-6 cell line increases expression of Akt2, Irs1 and Irs2, which are proteins in the insulin signaling pathway (para 0067).  The specification also teaches that increased expression of Akt2, Irs1 or Irs2 improves insulin resistance of the cells (para 0067).  However, Applicants do not provide an assay or other evidence of improved glucose uptake by the cultured cells.  Furthermore, the specification does not indicate whether mice that were injected with miR-149-3p mimics have increased levels of AKt2, Irs1, or Irs2.  The specification also fails to show that the mice have alterations in glucose metabolism using standard assays in the field, such as glucose tolerance tests, insulin tolerance tests, hyperglycemic clamps, or hyperinsulinemic-euglycemic clamps (Ayala et al., Standard operating procedures for describing and performing metabolic tests of glucose homeostasis in mice. Dis Model Mech. 2010. 3(9-10): 525–534).
Regarding the treatment of atherosclerosis and excessive accumulation of lipids in liver or blood vessels, Applicants show that injecting a miR-149-3p mimic into the tail vein of C57BL/6J mice that are fed a high fat diet, result in higher miR-149-3p expression in liver cells (para 0072, FIG. 3), lower triglyceride levels and fewer lipid droplets in liver tissue (para 0074; FIG. 4 and 5), and less O-Red stained plaque tissue in the aortic vessel wall (para 0067, FIG. 5).  However, as stated above, the specification fails to provide any suggestion on how to translate the results observed with injecting miR-149-3p mimics into mice to administering DNA vectors encoding for the overexpression of miR-149-3p.  


State of the Prior Art
Methods of treating atherosclerosis, stroke, insulin resistance, or excessive accumulation of lipids in liver or blood vessels by administering miR-149-3p are not well-known in the prior art.  The only study linking miR-149-3p to lipid metabolism teaches that miR-149-3p increases lipogenesis (i.e. the production of lipids) (Ding et al., Nature Communications (2016) DOI: 10.1038/ncomms11533, 1-17; Published May 31, 2016;).  Ding shows that miR-149-3p targets and downregulates PRDM16, a well-known transcriptional activator of thermogenic, brown adipose tissue (fig 6b).  When miR-149-3p is expressed from a lentiviral vector delivered specifically to inguinal fat tissue, miR-149-3p abundance in fat increased about 3.5 times over control, and as a result, lipogenesis increased in the fat tissue (page 9, ¶3).  Ding also notes that miR-149-3p may have tissue specific roles (page 14, ¶3).  Ding concludes that increased expression of miR-149-3p promotes increased energy storage in adipocytes that accumulate lipids through inhibition of Prdm16 (Fig 9).  Given Ding's observations that increasing expression of miR-149-3p using a lentivirus vector delivered specifically to fat tissue increases lipid production, and the conclusion that miR-149-3p may have tissue specific roles, it would be unpredictable whether increasing miR- 149-3p expression in other tissues would be therapeutic for the excessive accumulation of lipids in liver and blood vessels.
Because a main function of miR-149-3p is to target and downregulate PRDM16, prior art regarding the role of PRDM16 is also relevant.  Because knocking out PRDM16 is lethal in mice, Cohen knocked out PRDM16 specifically in white and brown adipose tissue (Cohen et al., Cell (2014) 156, 304-
In another study, Moreno-Navarrete correlates PRDM16 expression levels in human adipose tissue with the BMI (i.e. obesity) and insulin sensitivity of the subjects (Moreno-Navarrete et al., Mol and Cell Endocrin (2015) 405, 84-93). Moreno-Navarrete finds that PRDM16 gene expression in fat deposits is negatively associated with type II diabetes and fasting triglycerides, while positively associated with insulin sensitivity (pg 86 col 2 – pg 87 col 1; tables 1 and 3; fig. 4). Together these data predict that increasing PRDM16 levels would reduce diabetes and triglyceride levels. Thus, one skilled in the art would predict more likely that not that decreasing PRDM16 levels by overexpressing miR-149-3p would increase the risk for insulin resistance and fatty liver. 
As noted above, the claims are directed to using DNA expression vectors for overexpression miR-149-3p.  However, the specification only has a working example of injecting a cholesterol-modified miR-149-3p mimic and does not teach how to translate the methods of injecting miRNA mimics to administering only DNA expression vectors without the use of pharmaceutical compositions.  The specification merely gives preferred embodiments of DNA vectors including adenovirus, AAVs, retroviral, and herpes virus viral vectors, and PCMV-myc, pcDNA3.0 and pcDNA3.1 eukaryotic expression vectors.  
A review by Herrera-Carrillo published a year after the effective filing date summarizes viral expression cassettes for miRNAs (Herrera-Carrillo et al., Human Gene Therapy Methods (2017), 28(4):177-190).   Herrera-Carrillo teaches that miRNA sequences are cloned into vectors as shRNAs that are processed using a similar cellular mechanism as endogenous miRNAs (Figure 1).  Herrera-Carrillo notes that one vector may be more or less suitable than another vector depending on the specific miRNA, the therapeutic purpose, and the cell type targeted (page 178, ¶5).  Regarding adenovirus vectors, Herrera-Carrillo teaches that adenoviruses are useful for short term use and can be targeted to liver cells, but that a major shortcoming is their potent induction of immune responses (page 180, ¶1-2).  Regarding AAV vectors, Herrera-Carrillo indicates that constitutive high expression of shRNA can saturate the Exportin-5 machinery leading to toxicity in the liver and brain, which can be reduced by lowering expression of the target miRNA (page 181, ¶3).  Regarding retroviral vectors such as lentivirus, Herrera-Carrillo notes that lentivirus-induced shRNA expression can cause toxicity in cell lines, which depends on the specific shRNA sequence and dose (page 182, ¶4).  Lastly there is limited or no information in the prior art regarding delivery of miRNA using a herpes virus vector.
Regarding eukaryotic expression vectors, miRNAs can be delivered as shRNAs expressed from DNA plasmids (Lares et al., Trends in Biotechnology (2010), 28(11):570-579; Table 1 and Figure 1).  However, Yang teaches that non-viral delivery systems such as DNA plasmids have low transfection efficiencies (Yang et al., International Journal of Pharmaceutical Investigation (2015) 5:179-181; page 180, ¶2).  Furthermore, DNA plasmids are typically delivered by liposome or nanoparticle-based delivery systems (Lares, Figure 1; Yang, page 2, ¶3-4), which is outside the scope of the claim, which recites “consisting of” language.  Although physical means like electroporation can be used to introduce DNA plasmids into in vitro studies and seldom used in the miRNA delivery.” (page 180, ¶2).  Because the closed language excludes additional agents to be administered with the vector, additional elements that are well understood to be useful or even necessary for pharmaceutical delivery of therapeutic DNA plasmids using are excluded.  Well-known methods in the prior art using pharmaceutical compositions would not help enable the claimed method.   
A search of clincaltrials.gov resulted in only fifteen clinical trials using shRNAs delivered via plasmids or viral vectors (see Search notes).  Trials using shRNA were in Phase I/II to determine dosing and safety, not efficacy.  Additionally, the clinical trials that employed shRNA as an intervention were directed to treating sickle-cell anemia, viral infection, and cancer, and at least 5 of the trials used shRNA in conjunction with other drugs or therapies.  Lastly there have been no clinical trials assessing the use of miRNA or shRNA in the treatment of atherosclerosis, stroke, insulin resistance, or excessive accumulation of lipids.  Thus, it is unpredictable how miR-149-3p expressed from a eukaryotic expression vector or viral vector could be administered to patients without the use of additional elements that aid in the DNA delivery for the treatment of atherosclerosis, stroke, insulin resistance and excessive accumulation of lipids.   
In view of the prior art regarding the role of miR-149-3p in cells and animal models, the use of miRNA therapy for treating disease, and administering DNA vectors without the use of other elements like transfection agents, it would be highly unpredictable how one skilled in the art would 

Experimentation Required
Given the complete lack of guidance in the specification regarding the delivery of DNA vectors for the overexpression of miR-149-3p, in order to practice the invention, one skilled in the art would first need to construct a variety of viral and non-viral DNA vectors for expressing miR-149-3p.  One skilled in the art would need to determine what promoters and other genomic elements would be best to drive the expression of miR-139-3p (Lares, page 577, ¶2-3).  Each of the vectors would need to be tested in cell culture to determine the level of expression of miR-149-3p, which would need to be correlated to the expression level indicated in the specifications.  Because constitutive high expression of miRNAs has been shown to be toxic in animal models, dose-response and toxicity studies in cell culture and animal models would be required to balance miR-149-3p expression with overall health of the subjects.  Whole genome expression would need to be assayed at the mRNA and protein level to detect any off targets of miR-149-3p.  Also, because miR-149-3p may have tissue specific effects, one skilled in the art would need to determine experimentally if systemic administration or tissue specific administration is most appropriate to treat the atherosclerosis, stroke, insulin resistance and excessive accumulation for lipids.  Finally, once animal models overexpressing miR-149-3p are established, one skilled in the art would need administer glucose tolerance tests, hyperglycemic clamps, or hyperinsulinemic-euglycemic clamps, assess lipid levels, and biopsy liver and arterial samples from control and miR-149-3p overexpressing mice. 
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific 

Regarding claim 7, the state of the prior art regarding the preferred embodiments of the DNA-based vectors are addressed above.

Claims 8 and 10 do not further limit the types of DNA vectors used for administering miR-149-3p and therefore are not enabled for the reasons discussed above.

Response to Arguments
Applicant argues that Examiner acknowledged enablement for atherosclerosis and stroke (see Remarks, page 7).  This argument has been fully considered but is not persuasive because the claims were amended to exclude the delivery of another therapeutic agent as described above.  Furthermore, it is highly unpredictable how one would administer an expression vector on its own, as the claims now require, since co-administration of another agent is necessary to enable the claims.
Applicant also argues that because examples 1 and 2 show delivery of a miR-149-3p overexpression vector reduces insulin resistance and lipid levels in the liver and aortic arch that they are also enabled for treatment of insulin resistance and excessive accumulation of lipids in the liver and blood vessels.  This argument has been fully considered but is not persuasive.  The claims are specifically directed to “employing a DNA sequence” encoding miR-149-3p, while examples 1 and 2 used cholesterol-modified RNA mimics of miR-149-3p.  The specification does not have any instruction on how to translate the methods of injecting miRNA mimics to methods using viral or non-viral DNA vectors to deliver miR-149-3p.  The single piece of prior art that administers miR-149-3p using a DNA lentiviral vector showed increased lipogenesis.  Finally, the prior art of administering shRNA (the typical mode of 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/CATHERINE KONOPKA/              Examiner, Art Unit 1636                                                                                                                                                                                          
/NEIL P HAMMELL/               Primary Examiner, Art Unit 1636